Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, U.S. pat. Appl. Pub. No. , in view of Raghu, U.S. pat. Appl. Pub. No. 2015/0052525.
Per claim 1, Subramanian discloses a distributed cloud computing system comprising:
a) a controller (configuration discovery service) configured to:
i) deploy and manage a first network device in a first cloud computing network  (e.g., first datacenter) and a second network device in a second cloud computing network (e.g., second datacenter) (see par 0031) and;
ii) monitoring a plurality of constructs (e.g., computer servers, data storages, etc.), wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network (see par 0030); and
b) logic (executed by controller and visualization service), stored on non-transitory, computer-readable medium that upon execution by one or more processors, causes performance of operations including:
i) receiving, from one or more sources of the controller, metadata pertaining to the plurality of constructs (par 0032, 0076);
ii) receiving, from each of the first network device and the network device, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed (par 0032, 0065);
iii) deriving network traffic metrics from the metadata of the plurality of constructs and the network data associated with the first network device and the second network device, e.g., identifying CPU utilization for a particular server (par 0034);
iv) generating a visualization illustrating the network traffic metrics, wherein the network traffic metrics pertain to transmission or receipt of network traffic between the plurality of constructs deployed in the first cloud computing network or the second cloud computing network (par 0084); and
v) causing rendering of the visualization on a display screen of a user device (see par 0083).
Subramanian does not explicitly teach managing the plurality of constructs via gateways of respective clouds by configuring routing tables associated with the constructs. However, Raghu discloses a prior art method of configuring and managing virtual networks across different clouds by configuring gateways (VCC nodes 1715, 1717) of respective clouds (1, 2) and routing tables associated with the plurality of constructs (1732, 1718, 1720, 1756) (see Raghu, par 0006, 0061, 0071).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Subramanian with Raghu teachings because it would have enabled 
	Per claim 2, Subramanian teaches that a construct is virtual or physical logic (see par 0030).
	Per claims 3-4, Subramanian teaches that a construct is a network device part of a public cloud (see par 0031).
	Per claim 5, Subramanian teaches that the visualization displays network traffic segmented by each construct based on transmission and/or each construct based on receipt, wherein each construct  (see par 0091, 0096 and figs 12-13).
Per claim 6, Subramanian teaches that one or more display portions of the visualization are filtered in accordance with the user input, i.e., use of slider control to view the state of target environment at various points in time (see par 0101).
Per claims 7-9, Subramanian teaches that the user input is one of tag associated with one construct (par 0063), source/destination address or destination port (see par 0067).
Per claim 10, Subramanian teaches that the visualization includes a graphical representation of an amount of network traffic transmitted within a predetermined period of time to or from a construct within a cloud computing network (see par 0099).
Per claim 11, Subramanian teaches that network traffic is filtered in accordance with received user input indicating one of sender and/or receiver, i.e., by selecting sender/receiver and sorting/filtering the list senders/receivers (see par 0100), wherein each sender and receiver is associated with address and port (par 0050, 0067).

	Claims 14-18 and 20 are similar in scope as that of claims 1-12.

3.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Raghu, and further in view of Zhang, U.S. pat. Appl. Pub. No. 2013/0091270.
	Neither Subramanian nor Raghu teach displaying the graphical flow vary in size to indicate an amount of network traffic transmitted from a source address to a destination address. However Zhang discloses a prior art network analysis and visualization tool that displays the network traffic flow very in size for representing different traffic volumes (see Zhang, par 0041).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Zhang teaching in Subramanian because it would have enabled the user to more easily see different traffic volumes among the flows (see Zhang, par 0041).


4.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.



Response to Amendment
5.	Applicant’s arguments filed December 20, 2021 with respect to claims 1-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/30/21